                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 20-10788-SHG
RANDAL EVAN GRAY                                                                                                       Chapter 13
SUZETTE SHARLA GRAY
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0970-4                                                  User: johnsa                                                                Page 1 of 3
Date Rcvd: Jan 15, 2021                                               Form ID: pdf002                                                           Total Noticed: 37
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 17, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + RANDAL EVAN GRAY, SUZETTE SHARLA GRAY, 10672 E CAMINO PALO VERDE, TUCSON, AZ 85749-8132
cr                     + Fast Auto Loans, Inc., c/o Legal Department, 8601 Dunwoody Place, Suite 406, Atlanta, GA 30350-2550
16227321               + Aarons Rent to Own, 918 Frye BLVD, Sierra Vista AZ 85635-2640
16293064               + Brandon S. Lefkowitz, 29777 Telegraph Road, Suite 2440, Southfield, MI 48034-7667
16227329               + Fast Auto Loans, 148 East Frye Blvd, Sierra Vista AZ 85635-1855
16258392               + Fast Auto Loans, Inc., c/o Bankruptcy/Legal Department, 8601 Dunwoody Place, Ste 406, Atlanta, GA 30350-2550
16227330               + FinWise Bank/Opp Loans, Attn: Bankruptcy, 130 E Randolp St, Ste3400, Chicago IL 60601-6379
16227331               + First PREMIER Bank, Attn: Bankruptcy, Po Box 5524, Sioux Falls SD 57117-5524
16227335               + Just Military Loans, 901 N. Market St STE 463, Wilmington DE 19801-3022
16227336               + Monterey Collection Services, Attn: Bankruptcy, 4095 Avenida De La Plata, Oceanside CA 92056-5802
16227339               + Pioneer Military Loans, 4700 Belleview STE 300, Kansas City MO 64112-1359
16227340               + Total Visa/The Bank of Missouri, Attn: Bankruptcy, Po Box 85710, Sioux Falls SD 57118-5710
16227341               + U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul MN 55116-0408
16246741               + Wells Fargo Bank N.A., d/b/a Wells Fargo Auto, PO Box 130000, Raleigh, NC 27605-1000
16258379               + Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto, C/O ALDRIDGE PITE, LLP, 4375 Jutland Drive, Suite 200, P.O. Box 17933, San
                         Diego, CA 92177-7921
16227349               + Wells Fargo Dealer Services, Attn: Bankruptcy, 1100 Corporate Center Drive, Raleigh NC 27607-5066

TOTAL: 16

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: bankruptcynotices@azdor.gov
                                                                                        Jan 15 2021 23:46:00      AZ DEPARTMENT OF REVENUE,
                                                                                                                  BANKRUPTCY & LITIGATION, 1600 W.
                                                                                                                  MONROE, 7TH FL., PHOENIX, AZ 85007-2650
16233034               + Email/Text: bankruptcynotices@azdor.gov
                                                                                        Jan 15 2021 23:46:00      ARIZONA DEPARTMENT OF REVENUE, c/o
                                                                                                                  Tax, Bankruptcy and Collections Sect, 2005 N
                                                                                                                  Central Ave, Suite 100, Phoenix, AZ 85004-1546
16227322               + Email/Text: bankruptcynotices@azdor.gov
                                                                                        Jan 15 2021 23:46:00      Arizona Department of Revenue, Bankruptcy Unit,
                                                                                                                  1600 W. Monroe, Phoenix AZ 85007-2612
16227323               + Email/Text: bankruptcy@armedforcesloans.com
                                                                                        Jan 15 2021 23:48:00      Armed Forces Loans, 6161 South Rainbow
                                                                                                                  Boulevard, Suite 100, Las Vegas NV 89118-3270
16233059                   Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Jan 15 2021 23:46:00      CREDIT ACCEPTANCE, 25505 W 12 MILE RD,
                                                                                                                  SOUTHFILED , MI 48034
16227324               + Email/Text: bzern@celticbank.com
                                                                                        Jan 15 2021 23:50:00      Celtic Bank Corporation, 268 South State Street,
                                                                                                                  Suite 300, Salt Lake City, Utah 84111-5314
16227325               + Email/Text: convergent@ebn.phinsolutions.com
                                                                                        Jan 15 2021 23:48:00      Convergent Outsourcing, Inc., Attn: Bankruptcy,
                                                                                                                  Po Box 9004, Renton WA 98057-9004
16227326               + Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Jan 15 2021 23:46:00      Credit Acceptance, 25505 West 12 Mile Road,
                                                                                                                  Suite 3000, Southfield MI 48034-8331
16227327               + Email/Text: bankruptcy_notifications@ccsusa.com
                                                                                        Jan 15 2021 23:49:00      Credit Collection Services, Attn: Bankruptcy, 725
                                                                                                                  Canton St, Norwood MA 02062-2679



        Case 4:20-bk-10788-SHG Doc 62 Filed 01/15/21 Entered 01/17/21 22:54:13                                                                      Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0970-4                                               User: johnsa                                                           Page 2 of 3
Date Rcvd: Jan 15, 2021                                            Form ID: pdf002                                                      Total Noticed: 37
16293065              + Email/Text: opportunitynotices@gmail.com
                                                                                   Jan 15 2021 23:48:00     FinWise Bank, c/o Opportunity Financial, LLC,
                                                                                                            130 E. Randolph Street, Suite 3400, Chicago, IL
                                                                                                            60601-6379
16227332              + Email/Text: GenesisFS@ebn.phinsolutions.com
                                                                                   Jan 15 2021 23:50:00     Genesis Bc/Celtic Bank, Attn: Bankruptcy, Po Box
                                                                                                            4477, Beaverton OR 97076-4401
16227333                 Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   Jan 15 2021 23:47:00     Internal Revenue Service, PO Box 7346,
                                                                                                            Philadelphia PA 19101-7346
16237628                 Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Jan 15 2021 23:48:00     Jefferson Capital Systems LLC, Po Box 7999,
                                                                                                            Saint Cloud Mn 56302-9617
16227334                 Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Jan 15 2021 23:48:00     Jefferson Capital Systems, LLC, Attn: Bankruptcy,
                                                                                                            16 Mcleland Road, Saint Cloud MN 56303
16297882              + Email/Text: bankruptcy@ncaks.com
                                                                                   Jan 15 2021 23:46:00     National Credit Adjusters, LLC, PO Box 3023,
                                                                                                            Attn: Bankruptcy Department, Hutchinson, KS
                                                                                                            67504-3023
16227337              + Email/Text: ext_ebn_inbox@navyfederal.org
                                                                                   Jan 15 2021 23:49:40     Navy FCU, Attn: Bankruptcy Dept, Po Box 3000,
                                                                                                            Merrifield VA 22119-3000
16227338              + Email/Text: opportunitynotices@gmail.com
                                                                                   Jan 15 2021 23:48:00     Opp Loans, One Prudential Plaza, 130 E.
                                                                                                            Randolph St. STE 3400, Chicago IL 60601-6379
16234060              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Jan 16 2021 01:43:42     PYOD, LLC, Resurgent Capital Services, PO Box
                                                                                                            19008, Greenville, SC 29602-9008
16263635              + Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Jan 15 2021 23:48:00     Premier Bankcard, Llc, Jefferson Capital Systems
                                                                                                            LLC Assignee, Po Box 7999, Saint Cloud Mn
                                                                                                            56302-7999
16276613                 Email/Text: bnc-quantum@quantum3group.com
                                                                                   Jan 15 2021 23:47:00     Quantum3 Group LLC as agent for, Genesis FS
                                                                                                            Card Services Inc, PO Box 788, Kirkland, WA
                                                                                                            98083-0788
16227348              + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                 Jan 15 2021 23:45:00       Verizon Wireless, Attn: Verizon Bankruptcy, 500
                                                                                                            Technology Dr, Ste 500, Weldon Springs MO
                                                                                                            63304-2225

TOTAL: 21


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr                            Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto
16227328        *+            Credit Collection Services, Attn: Bankruptcy, 725 Canton St, Norwood MA 02062-2679
16227342        *+            U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul MN 55116-0408
16227343        *+            U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul MN 55116-0408
16227344        *+            U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul MN 55116-0408
16227345        *+            U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul MN 55116-0408
16227346        *+            U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul MN 55116-0408
16227347        *+            U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul MN 55116-0408

TOTAL: 1 Undeliverable, 7 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains



        Case 4:20-bk-10788-SHG Doc 62 Filed 01/15/21 Entered 01/17/21 22:54:13                                                              Desc
                             Imaged Certificate of Notice Page 2 of 4
District/off: 0970-4                                              User: johnsa                                                           Page 3 of 3
Date Rcvd: Jan 15, 2021                                           Form ID: pdf002                                                      Total Noticed: 37

the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 17, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 15, 2021 at the address(es) listed
below:
Name                             Email Address
ALAN R SOLOT
                                 on behalf of Joint Debtor SUZETTE SHARLA GRAY arsolot@gmail.com asolot@UpRightLaw.com

ALAN R SOLOT
                                 on behalf of Debtor RANDAL EVAN GRAY arsolot@gmail.com asolot@UpRightLaw.com

DIANNE C. KERNS
                                 mail@dcktrustee.com ecf@dcktrustee.com,dckerns@dcktrustee.com

JANET MARIE SPEARS
                                 on behalf of Creditor Wells Fargo Bank N.A., d/b/a Wells Fargo Auto ecfazb@aldridgepite.com, JSpears@ecf.courtdrive.com

U.S. TRUSTEE
                                 USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 5




        Case 4:20-bk-10788-SHG Doc 62 Filed 01/15/21 Entered 01/17/21 22:54:13                                                             Desc
                             Imaged Certificate of Notice Page 3 of 4
Case 4:20-bk-10788-SHG Doc 62 Filed 01/15/21 Entered 01/17/21 22:54:13   Desc
                     Imaged Certificate of Notice Page 4 of 4
